Citation Nr: 0202656	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  96-49 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July to August 1938, in 
August 1939, from July to August 1940, from September 1941 to 
February 1946, in May 1949, from September 1949 to May 1961, 
and from June 1961 to April 1965.

The Board of Veterans' Appeals (Board) initially denied 
entitlement to service connection for the cause of the 
veteran's death in November 1989.  The appellant, the 
veteran's surviving spouse, was notified of that decision, 
and it is final.  38 U.S.C. § 4004(b) (1988).  Following a 
subsequent claim by the appellant, in a May 1991 decision the 
Board determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
appellant appealed that decision to the Court of Appeals for 
Veterans Claims (Court), but in June 1995 the Court dismissed 
the appeal because it had been withdrawn.  The Board also 
denied the appellant's motion for reconsideration of the May 
1991 decision in March 1995.

The appellant again claimed entitlement to service connection 
for the cause of the veteran's death, and in an April 1996 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) determined that new and material evidence had not 
been submitted to reopen the claim.  The appellant perfected 
an appeal of that decision, and in June 1999 the Board 
determined that new and material evidence had been submitted 
and reopened the previously denied claim.  The Board then 
remanded the case to the RO for additional development and de 
novo adjudication.  Following completion of that development, 
in a March 2001 supplemental statement of the case the RO 
denied service connection for the cause of the veteran's 
death based on the substantive merits of the claim.  The RO 
then returned the case to the Board for consideration of the 
appellant's appeal.  In February and March 2002, with waiver 
of RO review, the appellant's representative submitted 
additional statements from the appellant and copies of 
evidence already of record, including a May 1955 letter from 
the veteran. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
in order to assist her in substantiating her claim for VA 
benefits.

2.  The veteran died in February 1983 due to prostate cancer.

3.  At the time of his death service connection had been 
established for calcific tendonitis of the left hip, a 
calcific nodule in the right lower lobe of the lung, 
hemorrhoids, the residuals of a tonsillectomy, tendonitis of 
the right shoulder, diverticulitis, the residuals of a nose 
fracture, and defective hearing, none of which caused or 
materially contributed to cause his death.

4.  Prostate cancer was not shown during service or within 
the one year presumptive period following service; the 
prostate cancer that was initially diagnosed in February 1981 
is not shown to be related to an in-service disease or 
injury, including exposure to ionizing radiation.



CONCLUSION OF LAW

The cause of the veteran's death, prostate cancer, was not 
incurred in or aggravated by active service, nor can prostate 
cancer be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1310, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to a disorder of the 
prostate.  During April 1952 and April 1953 periodic 
examinations he reported having had severe constipation most 
of his life.  He complained of abdominal distress in December 
1954, and incurred minor lacerations and multiple contusions 
as the result of an aircraft accident in February 1955.  He 
was returned to full duty following the accident with no 
abnormalities found on examination.  He developed a severe 
rash in the groin area in April 1955, after having been given 
penicillin, at which time the penicillin was discontinued.  
He was returned to duty with the rash improved three days 
later.  

He experienced a nosebleed in February 1957 with head 
congestion.  Examination of the prostate was normal in April 
1957, May 1958, and May 1959.  In May 1958 he reported having 
a chronic low-grade dermatitis in the groin area, which was 
assessed as a fungus reaction.  He was treated for acute 
gastroenteritis in December 1958, cause unknown.

A routine physical examination in April 1961 revealed 
tenderness in the left lower quadrant of the abdomen, but an 
evaluation in May 1961 resulted in the conclusion that no 
disease was found.  The prostate was found to be normal in 
April and May 1961.  The veteran complained of pain in the 
right upper quadrant of the abdomen in December 1962, but no 
disease was found on examination.  He underwent a complete 
evaluation during his December 1964 retirement examination, 
at which time examination revealed a very tender, well 
defined mass in the left lower quadrant.  Following 
diagnostic testing, his treating physician attributed the 
mass to diverticulitis.  The physician noted that the veteran 
had incurred minimal exposure to radiation in the course of 
his routine Air Force duties, but no residuals of that 
exposure were noted.  Examination of the prostate at that 
time again showed no abnormalities.

In an October 1965 rating decision the RO granted service 
connection for calcific tendonitis of the left hip, rated as 
10 percent disabling; a calcific nodule in the right lower 
lobe, rated as non-compensable; hemorrhoids, non-compensable; 
a tonsillectomy, non-compensable; tendonitis of the right 
shoulder, 10 percent disabling; diverticulitis, 10 percent 
disabling; the residuals of a nose fracture, non-compensable; 
and defective hearing, non-compensable.  Those ratings 
remained in effect until the veteran's death.

The death certificate shows that the veteran died in February 
1983.  The immediate cause of death was prostate cancer, with 
no other contributing causes or significant conditions shown.  
Treatment records from Robert I. White, M.D., and Mercy 
Hospital indicate that in February 1981 the veteran 
complained of hesitancy, nocturia, and a decrease in the size 
and force of his urinary stream.  The diagnosis of poorly 
differentiated adenocarcinoma of the prostate was made in 
March 1981 as the result of a biopsy.  A bone scan then 
showed that the disease had metastasized to the left hip and 
acetabulum, and in 1982 it was found to have spread to the 
lumbar spine.  The veteran was given radiation treatment for 
the cancer in 1982.  A biopsy in November 1982 showed that 
the disease had metastasized to the supraclavicular lymph 
nodes, with the prostate as the primary site.  The hospital 
records show that the veteran had a significant history of 
radiation exposure in the 1950s while in the Air Force.  He 
died in February 1983 following a suprapubic cystoscopy.

In conjunction with her initial claim for Dependency and 
Indemnity Compensation benefits, the appellant submitted a 
February 1983 medical report from Paul C. Hetzel, M.D.  Dr. 
Hetzel stated that the veteran had been diagnosed with 
prostate cancer in March 1981, and that when questioned the 
veteran had reported being positioned over nuclear bombs in 
aircraft in the 1950s and following the nuclear clouds 
produced when the bombs were dropped, in order to measure the 
amount of radiation being given off by the clouds.  Dr. 
Hetzel referred to the "extensive amount of data" indicating 
that radiation is carcinogenic, and provided the opinion that 
based on the amount of radiation to which the veteran had 
been exposed, the carcinoma of the prostate was related to 
radiation exposure.  He further stated that the veteran's 
death should be service connected, and that his family should 
be entitled to benefits.

In numerous statements beginning in February 1983 the 
appellant has asserted that the veteran was exposed to 
radiation by being seated above the nuclear bomb in the 
aircraft while flying missions for the Strategic Air Command 
(SAC) from 1956 to 1961, flying into nuclear clouds to 
monitor radiation levels after nuclear bombs were detonated 
in May 1955, and while working with radioactive isotopes at 
Westover Air Force Base from 1961 to 1965.  She claimed that 
the gastrointestinal symptoms that he had in 1958 were the 
result of radiation exposure.  She described his duties 
during two detonations in Operation Teapot, atmospheric 
nuclear testing that occurred from February to May 1955, as 
being near ground zero when the bomb was detonated and 
tracking the radioactive cloud by flying in and out of the 
cloud for six to eight hours, or up to 40 times, without 
protection.

The appellant has submitted the veteran's personnel records 
and flight logs, showing the number of air hours he flew as a 
navigator from August 1954 to December 1955.  In August 1954 
he was assigned as project officer to the Strategic Section, 
Bombing Branch, Directorate of Test Operations, at Eglin Air 
Force Base.  In April 1955 he was sent on temporary duty to 
Kirtland Air Force Base to participate in Operation Teapot.

The RO requested dose estimates for the veteran's in-service 
activities from the Department of the Air Force, Occupational 
and Environmental Health Laboratory (OEHL).  In an August 
1983 report the Air Force verified that dosimetry records 
maintained by the Reynolds Electrical and Engineering Company 
(the government contractor) showed that the veteran had 
incurred a radiation dose of 0.130 rem while participating in 
Operation Teapot in 1955.  In addition, Air Force records 
indicated that the veteran had incurred occupational exposure 
of 0.071 rem from August 1964 to May 1965, while at Westover 
Air Force Base.

Beginning with the initial appeal of her denied claim in 
November 1983, the appellant has contended that the dose 
estimates provided by the Air Force, the Defense Nuclear 
Agency (DNA), and the Defense Threat Reduction Agency (DTRA, 
formerly the DNA) do not fully represent the level of 
exposure experienced by the veteran.  She has asserted that 
the dosimetry badges worn by Air Force personnel were 
defective, that the dosimetry badges relied upon in preparing 
the dose estimates were not those of the veteran, that no 
badges were used during the second detonation (Zucchini), and 
that the Air Force had not properly documented the full 
extent of the exposure experienced by the veteran and others.

A representative of Reynolds Electrical and Engineering 
Company told the appellant in March 1984 that the film 
dosimetry badges could be off by 10-50 percent.  At another 
time the representative stated that the film dosimeter badges 
could be off by 20 millirems.

During an RO hearing in October 1984 the appellant presented 
testimony from Thomas Drennen, a nuclear engineer.  Mr. 
Drennen testified that studies had shown that film badges 
used in the Marshall Islands in the 1950s and 1960s were off 
by as much as 1000 percent due to the doses of alpha, beta, 
and neutron radiation; that studies had shown that any amount 
of radiation caused an increased hazard, including possibly 
prostate cancer; that the type of plane in which the veteran 
flew did not have filters on the air intake; and that the 
precautions applied to the planes that actually flew in the 
cloud had not been applied to the veteran's plane.  When 
asked about the probability of the radiation in service 
having caused the veteran's cancer, Mr. Drennen responded 
that it was not an extremely remote possibility, but did not 
otherwise quantify the probability.  Mr. Drennen referenced a 
study that had been conducted by the Center for Disease 
Control that revealed an increased rate of many types of 
cancers, but not specifically prostate cancer, in individuals 
who had participated in a different atmospheric test.  Mr. 
Drennen stated that the veteran's 4000 hours of flying time 
would result in another 800 millirems of exposure to cosmic 
radiation.

The appellant testified that in the last ten years of his 
life the veteran appeared to have aged considerably, that he 
was frequently susceptible to cold and flu viruses, and that 
he had severe stomach problems beginning in 1958.

In an October 1984 report Dr. Hetzel referred to a study of 
atomic bomb survivors which indicated that those individuals 
had a definite increased risk for leukemia and cancer of the 
lung, breast, stomach, and urinary tract.  He also found that 
the study results were indicative of an increase risk for 
prostate cancer, but the statistical validity of that 
conclusion was not clear.  Dr. Hetzel again stated in April 
1988 that, in his opinion, the veteran had been needlessly 
exposed to radiation from multiple sources in the 1950s.

The veteran's sister reported in an October 1984 statement 
that during his lifetime the veteran had told her that while 
assigned to the SAC in the 1960s, he had flown to Eniwetok 
and participated in the nuclear testing done there.  That 
assertion is not supported by any reference in service 
department records.

The appellant has obtained extensive documentation from 
various Federal agencies regarding nuclear testing conducted 
in the 1950s, including the results of multiple requests 
under the Freedom of Information Act.  She also challenged 
the dose estimates for the veteran provided by the 
responsible agencies.  She obtained the veteran's actual 
exposure records, which show a total of 0.130 of exposure.  

In March 1986 the OEHL responded to her request for any and 
all records of exposure to ionizing radiation during the 
veteran's participation in Operation Teapot, as a 
navigator/bombardier on aircraft carrying nuclear weapons 
while assigned to the SAC from February 1957 to May 1961, as 
a student at the Precision Measurement and Equipment 
Laboratory (PMEL) from March to October 1962, and as a PMEL 
technician at Westover Air Force Base from October 1962 to 
May 1965.  A representative of OEHL again stated that during 
Operation Teapot the veteran received 130 millirems of 
radiation.  He stated that no records were maintained of any 
possible exposure as a navigator/bombardier.  Although some 
personnel wore a crude dosimeter designed to detect high 
levels of radiation, that dosimeter was not effective in 
capturing low level radiation that could be encountered 
during normal duties.  He reported that OEHL had no records 
of the veteran's exposure at the PMEL school, but while 
working as a PMEL technician he incurred 0.071 rem.

In an April 1986 report an OEHL representative stated that 
crewmembers of nuclear-capable aircraft were not provided 
personnel dosimeters because their potential for exposure to 
radiation was much less than 0.50 rem per year.  The 
representative also stated that the veteran's exposure would 
also have been less than 0.50 rem per year while he was 
flying in SAC aircraft from February 1957 to May 1961.  
Because of the low potential for exposure, he was not 
monitored and the OEHL had no records of any actual exposure.  
That level of exposure was verified by a representative of 
the DNA.

The appellant requested the Reynolds Electrical and 
Engineering Company, the government contractor responsible 
for maintaining the results of nuclear testing, in March 1986 
to provide a reconstructed dose estimate on the basis that 
the exposure records previously used were not those of the 
veteran.  A representative of the contractor responded by 
informing her that the records relied upon were most 
certainly those of the veteran, and he addressed her 
assertions to the contrary.   The representative also stated 
that the accuracy of the film badges used at Operation Teapot 
was plus or minus 25 percent or 20 percent, depending on the 
type of badge.  The representative retrieved the actual film 
badges from storage and had them retested, with the same 
results.  The representative assured the appellant that the 
dose estimate previously provided accurately reflected the 
veteran's actual exposure.

The appellant also requested a dose reconstruction to be 
performed by the DNA in March 1986.  In preparing the dose 
estimate the DNA had sent questionnaires to other crewmembers 
to determine the path of the flight and contact with the 
radioactive cloud.  In responding to the appellant's request 
the DNA representative referenced Department of Defense 
regulations pertaining to the preparation of dose estimates, 
which indicate that the film badge record will be used 
instead of a reconstruction if the film badge covers the full 
period of test participation.  The DNA representative 
determined after a full review of the available evidence that 
the veteran's film badge dosimetry data truly represented the 
veteran's exposure of 0.130 rem, and that the data was 
consistent with the other crewmembers, whose maximum exposure 
was 0.140 rem.

The appellant has asserted that in Operation Teapot the 
veteran had participated in both the testing of radiation 
monitoring equipment, and cloud tracking.  The DNA 
representative found that this was not likely, in that the 
two missions were completed by different aircraft.  He found 
that the mission to monitor radiation equipment had no 
potential for neutron or internal radiation exposure, because 
of the distance from ground zero and the absence of any cloud 
penetration or the possibility of inhalation or ingestion of 
radioactive particles.  The DNA representative stated that 
the agency had spent hundreds of hours searching for records, 
contacting Operation Teapot participants, and performing 
calculations in order to determine the veteran's exposure, 
which was confirmed as previously reported.

The appellant presented testimony before the Board in May 
1986, at which time she continued to assert that the dose 
estimate in official records did not truly represent the 
veteran's level of radiation exposure.  She testified that 
the veteran had lost his hair at an early age, and appeared 
aged when he was only 45 years of age.  She also testified 
that he had had a bad nosebleed after the testing in May 
1955, and that he developed stomach problems.  She submitted 
a statement from the aircraft commander with whom the veteran 
flew during both Operation Teapot detonations in May 1955.  
The aircraft commander stated that the duties of their 
aircraft involved tracking the radioactive cloud after 
detonation and that, as best he could remember, they 
penetrated the cloud 30-40 times on each mission.  They wore 
film badges and a technician who was monitoring the radiation 
levels would instruct him when to turn out of the cloud 
following each penetration.  The aircraft cabin was 
pressurized, and they did not wear oxygen masks.  The 
commander's statement was prepared in conjunction with the 
investigation by the DNA to determine the veteran's radiation 
exposure.

The appellant submitted an assessment of the veteran's 
radiation exposure that was prepared by the Science 
Applications International Corporation (SAIC) in May 1986.  
The SAIC representative noted that the veteran had 
participated in two nuclear tests during Operation Teapot, 
referred to as Apple II and Zucchini, as a crewmember on an 
aircraft in May 1955.  At that time the veteran was a project 
officer assigned to the Components Section, Bomb Branch, Air 
Force Armament Center, Air Research and Development Command.  
Although assigned to Eglin Air Force Base, he was on 
temporary duty to Kirtland Air Force Base in New Mexico.

The SAIC representative stated that although the veteran's 
duties on board the aircraft were not clear, as a project 
officer he may have been testing equipment.  Flight records 
and an affidavit from the flight commander indicated, 
however, that the mission of the aircraft was tracking the 
radioactive clouds following the nuclear detonations.  The 
appellant had reported that the veteran had been involved in 
the Indirect Bomb Damage Assessment (IBDA) project, but the 
SAIC representative found that the radiation exposure of 
individuals involved in the IBDA project was virtually nil.

The report indicates that during Apple II on May 5, 1955, two 
cloud-tracking aircraft were located approximately 
160 kilometers from ground zero at the time of detonation.  
The operation plan called for the aircraft to stay well clear 
of the radioactive cloud and to track it visually while other 
aircraft sampled the radiation levels within the cloud.  The 
report of the operation shows that the cloud tracking mission 
was routine.  The two cloud-tracking aircraft were instructed 
to approach the edge of the cloud until the onboard equipment 
indicated an increase in radiation intensity, then to turn 
away from the cloud.  The cloud tracking mission continued 
until the radioactive cloud was determined to no longer be a 
threat to civilian aircraft.  One of the aircraft reported 
10-15 "contacts" with the radioactive cloud over a three-
hour period.  During Zucchini on May 15, 1955, the procedures 
were essentially the same, except that one of the aircraft 
tracked the cloud for approximately an hour and a half, 
whereas the second aircraft tracked the cloud for two and a 
half hours following detonation.

The assessment indicates that there were two sources of 
radiation exposure for the aircraft crews: external gamma 
exposure while close to the radioactive clouds, and internal 
exposure due to inhalation of radioactive particles that may 
have passed through the aircraft's pressurization system to 
the interior of the aircraft.  There was no potential for 
neutron radiation because both aircraft were 160 kilometers 
from ground zero.  The film badges issued to the veteran 
showed that during Apple II he was exposed to 0.02 rem of 
gamma radiation, and that during Zucchini he was exposed to 
0.11 rem of gamma radiation, for a total of 0.13 external 
rem.  The film badges issued to other crewmembers showed 
similar doses.  In addition, based on a complex formula for 
determining internal exposure, the SAIC representative 
determined that the veteran would have received 0.004 rem of 
internal radiation, with no possibility of neutron radiation.

In July 1987 the RO again asked the Air Force to determine 
the amount of the veteran's radiation exposure.  In a 
September 1987 report the OEHL again certified that the 
veteran's total exposure during the entire time he was being 
monitored in the Air Force Personnel Dosimetry Program was 
0.071 rem.  That exposure occurred from January to March 1963 
and from August 1964 to May 1965.  The veteran was not 
monitored from October 1962 to January 1963 or from March 
1963 to August 1964.  At the time the veteran was being 
monitored, film dosimeters were used.  In addition, the 
veteran was exposed to 0.130 rem while participating in 
Operation Teapot.

The appellant requested a dose estimate from the Radiation 
Biology Branch, Office of Science and Technology, Center for 
Devices and Radiation Health, Department of Health and Human 
Services.  In a May 1988 report a representative of that 
agency stated that a reasonable dose estimate could not be 
made without a quantitative description of the veteran's 
radiation exposure.  Based on the appellant's report that the 
veteran had experienced nosebleeds, acute gastrointestinal 
problems, and hair loss immediately following the exposure, 
the representative found that if those problems were due to 
radiation exposure, the dose the veteran would have received 
would have been much higher than 0.130 rem.  He indicated 
that the doses associated with such physical symptoms were 
normally in the hundreds of rems.

In a May 1989 letter to her United States Senator the 
appellant asserted that soon after he returned from 
participation in Operation Teapot, the veteran had severe 
nosebleeds, he suffered from hair loss, and he developed 
gastrointestinal problems.  She also asserted that he injured 
his left hip and leg during an aircraft accident in 1955, and 
that he continued to suffer from hip and leg problems for the 
rest of his life.  She stated that he suffered from colds and 
viruses long before the cancer was diagnosed.

The appellant has also submitted numerous treatises and 
articles in support of her contentions.  An excerpt from the 
Reference Manual, Background Volumes for the CONUS Volumes, 
United States Atmospheric Nuclear Weapons Test, Nuclear Test 
Personnel Review, indicates that the affects of ionizing 
radiation may not become apparent until years after the time 
of exposure.  The effects may occur after long-term exposure 
to levels of radiation that do not cause observable acute 
radiation sickness.

An abstract from an unknown source indicates that the purpose 
of Operation Teapot was to gather evaluation data for a bomb 
damage assessment system installed in B-50D aircraft.  At the 
time of detonation the aircraft was located three to seven 
miles from ground zero.  An excerpt from a report titled 
"Shots ESS through MET and Shot Zucchini" from the Nuclear 
Test Personnel Review outlines the structure, function, and 
purpose of the atmospheric testing, and the roles of various 
personnel in the testing conducted in May 1955.  The 
information available does not disclose radiation exposure 
for any individual.  A summary of dosimetry data for 
Operation Teapot indicates that the average gamma exposure 
for Air Force personnel was 0.879 rem, and that the maximum 
gamma exposure for any Air Force personnel was 21.8 rems.

The appellant submitted two reports on radiation monitoring 
in atomic defense, which explain how the dosimetry badges 
worked.  One report indicates that the accuracy of film 
badges could be plus or minus 10 to 50 percent.  A study of 
participants in nuclear tests, published by the National 
Research Council, indicates that there was a significantly 
higher rate of death due to genital cancer, primarily due to 
a higher rate of cancer of the prostate.  The pages of the 
report provided by the appellant do not indicate what group 
was being studied, or what the other findings were.  The 
author of the report stated, however, that those findings 
were unexpected, in that prostate cancer had never previously 
been demonstrated to be caused by radiation.

An article titled "Carcinoma of Prostate Presenting as 
Symptomatic Abdominal Mass" pertains to an individual who had 
an abdominal mass that was shown to be metastases of prostate 
cancer into the pelvic lymph node.  The appellant submitted 
that article in support of her contention that the abdominal 
mass found during service could have represented the onset of 
prostate cancer.

A report titled "Review of the Methods Used to Assign 
Radiation Doses to Service Personnel at Nuclear Weapons 
Tests," published by the National Research Council, shows 
that the methods being used were generally found to be 
reasonable.  The report also indicates, however, that dose 
estimates based on film badge data had a positive bias of 
45 percent, a random uncertainty of plus or minus 100 percent 
between the minimum detection level and 100 millirems, and a 
random uncertainty of plus or minus 40 percent above 100 
millirems.

An article pertaining to radiation dosimetry indicates that 
certain areas of the skin, including the groin, are more 
susceptible to radiation damage.  The appellant submitted 
this article in support of her contention that the skin rash 
that the veteran had in service was caused by radiation 
exposure.  An additional article indicates that the age of 
the individual at exposure is an important factor in 
determining the cancer risk.

The appellant submitted two articles describing experiments 
in which laboratory rats were irradiated with 1000 rads of X-
rays, and the rats who survived the irradiation later 
developed prostatic cancer in excess of the rate expected.  
The appellant relied on these articles to show that radiation 
can cause cancer of the prostate.  One of the articles also 
indicates, however, that there was no evidence to date 
(December 1975) showing that the incidence of prostatic 
carcinoma is higher among atomic bomb survivors, probably 
because survivors whose radiation exposure was high enough to 
cause prostate cancer had died early due to acute radiation 
injury.  A study of participants in Operation Redwing, the 
details of which are not provided, indicated that the 
expected number of deaths of participants due to genital 
cancer was 16, whereas the expected deaths were 8.35.  A June 
1985 newspaper article refers to a study of participants in 
five different nuclear test series, the results of which 
indicated a higher than normal rate of prostate cancer in 
test participants.  The authors of the study also found, 
however, that the results could be due solely to chance, in 
that similar results were not found in other studies.

The appellant submitted summarizes of telephone calls with 
numerous individuals who had participated in the atmospheric 
nuclear tests in 1955.  One individual asserted that the crew 
on the aircraft did not use oxygen during the flights, that 
air was brought in from outside the aircraft, that there were 
no filters on intake, and that the contaminated air was 
compressed.  He stated that the aircraft would fly into the 
cloud, but move out when the radiation became too high.  The 
crew did not wear protective clothing.  He also stated that 
on one trip particles of radioactivity stuck to his hair.

Based on the evidence shown above and a hearing before the 
Board, in the November 1989 decision the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  The Board found that the service department 
records, which were the most reliable, indicated that the 
veteran's radiation exposure was relatively low, and that 
there was no credible evidence showing that his radiation 
exposure was higher.  The Board found that the veteran's 
prostate cancer was not due to exposure to radiation while in 
service and service connection for the cause of his death was 
denied.

Following the Board's November 1989 decision the appellant 
submitted a medical treatise pertaining to cancer of the 
prostate.  That treatise does not establish a relationship 
between radiation exposure and prostate cancer.  In a May 
1991 decision the Board found that new and material evidence 
had not been submitted, and denied reopening of the 
appellant's claim.  The appellant requested reconsideration 
of the May 1991 decision on the basis that the intervening 
decision of the United States Court of Appeals for the 
Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), supported the grant of service connection for the 
cause of the veteran's death.  The Board found that the 
evidence did not support a grant of service connection on a 
direct basis, and denied the motion for reconsideration.

In December 1993 the appellant submitted a copy of a letter 
written by the veteran in May 1955, in which he described 
"chasing the cloud" following the nuclear detonation.  He 
stated that they had left Kirtland Air Force Base at 2:15 to 
2:30, and flew in order to be in position over Las Vegas, 
Nevada, half an hour before detonation.  Half an hour to an 
hour after detonation, they were sent to follow the cloud.  
They had instruments on board for measuring the radioactivity 
of the air, which the technician reported as the aircraft 
penetrated the cloud.  When the radiation exceeded five 
units, they turned out of the cloud.  He also stated that 
most of the time, however, the radiation got high before they 
could get out of the cloud.  He reported that the 
measurements were computed based on hourly exposure, although 
they were in the cloud for only a couple of minutes at the 
most.  He stated that for that reason the high reading did 
not mean much.  He further stated that at one time the 
measuring device registered over 250 "units," although the 
aircraft had a high reading of 13 units when they landed.  He 
also reported that the aircraft was in the area of the cloud 
for two and half hours, and that they were going in and out 
of the cloud all the time.  He complained of still having 
problems with his nose and throat due to the dry air where he 
was stationed.

The appellant interpreted the information provided by the 
veteran as evidence that he was exposed to 13 rems for eight 
hours.  She stated that after he returned home from the 
second test he had profuse nosebleeds.  Based on what she 
knew about radiation exposure, she asserted that the veteran 
was exposed to at least 200 rads of radiation.  She also 
asserted that the Department of Health and Human Services 
agreed with her assessment.

In a January 1997 letter to her United States Senator the 
appellant stated that the veteran had told his oncologist 
prior to his death that he had flown into the radioactive 
cloud 30 or 40 times, collecting radiation samples.  She also 
interpreted the veteran's May 1955 letter as evidence that he 
had been exposed to 250 rems of radiation.  She asserted that 
the Department of Health and Human Services had verified that 
the veteran had been exposed to hundreds of rems.

The appellant further asserts that the aircraft in which the 
veteran was a crewmember was highly contaminated, that the 
crew received double the exposure to radiation because air 
had to be brought in from outside to pressurize the cabin, 
and that the crew had no protective clothing.  She contends 
that the veteran's aircraft was directly over ground zero 
when the bombs were detonated, that the crew was exposed to 
neutron radiation, that the aircraft entered the radioactive 
cloud shortly after detonation, and that the crewmembers 
were, therefore, in a contaminated aircraft for seven to 
eight hours.  She stated that the veteran's aircraft flew in 
the top portion of the radioactive cloud, which was the most 
radioactive area, and that the crew was subjected to 
continuous radiation in their 30 to 40 entries into the 
cloud.  She also stated that the veteran worked with 
instruments that could not be de-contaminated.

The appellant presented testimony before the undersigned in 
December 1998.  She then argued, through her representative, 
that the requirement in 38 C.F.R. § 3.311 that the veteran 
establish the level of radiation to which he was exposed is 
unconstitutional, in that veterans claiming entitlement to 
service connection based on exposure to Agent Orange did not 
have to prove the level of exposure.  She also asserted that 
38 C.F.R. § 3.311, in requiring that the case be submitted to 
the Undersecretary of Benefits for a determination regarding 
service connection, was inconsistent with 38 C.F.R. §§ 3.307 
and 3.309, which allow for a presumption of service 
connection for other cancers.

The appellant stated that the veteran's May 1955 letter was 
proof of his level of radiation exposure, in that he was 
exposed to 250 rems and entered the cloud 30 to 40 times.  
She again asserted that the veteran's film badge did not 
truly represent his level of exposure, that the records 
relied upon by the DNA and OEHL were not those of the 
veteran, and that the veteran was radiated by neutrons 
because the aircraft was hit by the blast twice.  She stated 
that his aircraft was four miles from ground zero when the 
detonation occurred, and that the aircraft had no protection 
from radiation.  She testified that he had massive nosebleeds 
a day or two after he came home following the second test, 
that he developed hair loss and stomach problems following 
the testing, and that he avoided exposure to the sun after 
the testing.  She again stated that his left hip and leg were 
injured in an aircraft accident in February 1955, resulting 
in his hospitalization for seven days, and that he later 
developed bone cancer in the left hip.

In a June 1999 decision, the Board reopened the appellant's 
claim and remanded the case to the RO for further 
development.  The RO then requested a current dose estimate 
from the Radiation Protection Division, United States Air 
Force Radioisotope Committee, Air Force Medical Operations 
Agency, Office of the Surgeon General.  In a March 2000 
report that agency verified that the veteran's occupational 
exposure to radiation consisted of a total of 0.071 rem from 
January 1963 to January 1966.

The RO also requested a current dose estimate from the 
Nuclear Test Personnel Review, Systems Survivability 
Division, Nuclear Support and Operations Directorate, Defense 
Threat Reduction Agency (DTRA) (formerly the DNA).  In a June 
2000 report a representative of the DTRA verified that the 
veteran had participated in Operation Teapot, and stated that 
a review of dosimetry data revealed that he had incurred a 
dose of 0.13 rem of gamma radiation.  A scientific dose 
reconstruction also indicated that the veteran would not have 
received any additional radiation exposure.  His total dose 
was rounded to 0.2 rem, with an upper limit of 0.3 rem.  The 
representative also found that due to the veteran's distance 
from ground zero, he had incurred no neutron radiation.  
Application of the Low Level Internal Dose Screen--CONUS 
Tests methodology to the prostate resulted in the conclusion 
that the veteran's 50-year committed dose equivalent was 0.0, 
or less than 0.01 rem.

The DTRA provided a copy of a report titled "Review of the 
Methods Used to Assign Radiation Doses to Service Personnel 
at Nuclear Weapons Tests," published by the Committee on 
Dose Assignment and Reconstruction for Service Personnel at 
Nuclear Weapons Tests, Board on Radiation Effects Research, 
Commission on Life Sciences, National Research Council, which 
is described above.  

The DTRA also provided a document titled "Fact Sheet" 
pertaining to the Teapot series of atmospheric nuclear 
testing.  That document indicates that the Atomic Energy 
Commission had authorized a maximum exposure level for Joint 
Test Organization (JTO) and Air Force Special Weapons Center 
(AFSWC) participants of 3.9 roentgens of gamma radiation 
during the 13-week operation, which was the equivalent of 0.3 
roentgens per week, the occupational exposure limit 
recommended by the National Council on Radiation Protection.  
An exception of 10.0 roentgens was allowed for ten volunteer 
officers who were positioned 2380 meters from ground zero 
during Shot Apple 2.  All the volunteer officers wore film 
badges that recorded an average reading of 1.3 roentgens of 
radiation.  An exception was also allowed for pilots of the 
Military Effects Group Project, Manned Penetration of Atomic 
Clouds, and two film badge readings for those pilots exceeded 
the limit of 15 roentgens at 21.7 roentgens and 21.8 
roentgens.  Onsite radiological safety operations were 
conducted by the Onsite Radiological Safety Organization for 
JTO personnel, by the 4901st Air Base Wing for AFSWC 
personnel at Kirtland Air Force Base, and by the Test 
Aircraft Branch at Indian Springs Air Force Base.  Their 
general procedures included the orientation and training of 
radiation monitors; issuing, processing, and developing film 
badges for participants; use of protective equipment; 
performing radiological surveys and controlling access to all 
contaminated areas; informing participants of radiological 
hazards and the current status of contamination; and de-
contamination.  The report includes the summary of dosimetry 
data for Operation Teapot, which shows that all 603 of the 
Air Force participants were identified by name and film 
badge, that only nine Air Force personnel received more than 
five rems of radiation, that the average gamma exposure was 
0.879 rem, and that the maximum gamma exposure was 21.8 rems.

Following review of the DTRA response, a copy of which was 
sent to the appellant, she continued to express disagreement 
with the findings.  She referred to "overwhelming medical 
and scientific evidence" of a relationship between radiation 
exposure and prostate cancer, but did not cite to any 
specific evidence.  She continued to contest the accuracy of 
the veteran's film badges, all of which has been refuted by 
the responsible agencies.  She again asserted that the 
veteran had been exposed to 250 rems.

The RO requested an opinion from the Director of the 
Compensation and Pension Service (CPS), in accordance with 
38 C.F.R. § 3.311(b), regarding the relationship, if any, 
between the veteran's radiation exposure during service and 
his death due to prostate cancer.  The RO informed the CPS 
that the veteran had participated in cloud tracking missions 
during Operation Teapot, resulting in exposure of 0.130 rem, 
that his total exposure was rounded to 0.2 rem, and that the 
upper limit of exposure was 0.3 rem.  The RO also informed 
the CPS that the veteran died of prostate cancer in February 
1983 that was initially diagnosed in March 1981; that he was 
40 years old when exposed to radiation in service; and that 
he had additional occupational exposure, which was documented 
in the claims file.  In addition, three of the veteran's 
siblings had cancer, and he had no exposure to carcinogens 
following his separation from service.  The RO also provided 
the claims file to CPS.

The CPS requested an opinion from the Undersecretary for 
Health in accordance with 38 C.F.R. § 3.311, which included a 
review of the claims file and the above-described 
information.  In a February 2001 report the VA Chief Public 
Health and Environmental Hazards Officer noted that the DTRA 
had estimated the veteran's radiation exposure as an upper 
bound of 0.3 rem gamma; that there was virtually no potential 
for neutron exposure; that the internal 50-year committed 
dose equivalent to the prostate was 0.0 (less than 0.01) rem; 
and that the veteran had additional occupational exposure of 
0.71 rem.  She cited the Committee on Interagency Radiation 
Research and Policy Coordination Science Panel Report, dated 
November 6, 1988, which does not provide a screening dose for 
prostate cancer.  She found that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established, and cited to 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), pages 316-318, and Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2nd Edition, 1995, 
page 168.  She found, based on the above, that it is unlikely 
that the veteran's prostate cancer can be attributed to the 
exposure to ionizing radiation during service.

In his February 2001 decision the Director of CPS noted that 
the veteran was first exposed to radiation at the age of 39 
years; that prostate cancer was initially diagnosed 16 years 
following his last exposure; that his estimated in-service 
radiation exposure was estimated to be 0.3 gamma rem, with 
additional occupational exposure of 0.071 rem; and that the 
staff of the Undersecretary for Health had found it unlikely 
that the veteran's prostate cancer was related to radiation 
exposure in service.  The Director determined, based on 
review of all the relevant evidence and the factors cited 
above, that the veteran's prostate cancer was not likely the 
result of radiation exposure in service.

In a March 2001 supplemental statement of the case the RO 
conducted a de novo review of the appellant's claim, and 
denied entitlement to service connection on the substantive 
merits of the claim.  Following receipt of the supplemental 
statement of the case the appellant continued to assert that 
the veteran's exposure to radiation had adversely affected 
his overall health, as shown in his service medical records; 
that he developed a skin disorder, nosebleeds, and a 
gastrointestinal disorder following the exposure; that he had 
an abdominal mass in service, which represented the onset of 
prostate cancer; that he had arteriosclerotic vascular 
disease, which was a sign of premature aging due to radiation 
exposure; that the veteran was exposed to 250 rads of 
radiation during Operation Teapot; that the exposure 
estimates provided by the Department of Defense agencies were 
wrong; and that the film badges relied upon were not those of 
the veteran.  She also submitted a treatise pertaining to the 
affects of radiation on the skin.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
recently revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The changes 
in the regulation are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and apply 
to all claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO provided the appellant a statement of the case in 
August 1996 and a supplemental statement of the case in March 
2001, in which the RO informed the appellant of the 
regulatory requirements for establishing service connection 
for the cause of the veteran's death and provided her the 
rationale for not granting service connection.  Throughout 
the course of pursuing her claim, the appellant has had 
numerous contacts with the RO, the Board, the Court, her 
Congressional representatives, Department of Defense 
agencies, and her personal representatives.  The record 
reflects her understanding of the law and the evidence 
required to establish her claim.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the appellant had any 
additional evidence to submit.  In February 2002, the 
appellant's representative submitted another statement from 
the appellant, copies of evidence already of record and a 
waiver of RO review.  The RO notified the appellant each time 
her case was sent to the Board, and informed her that any 
additional evidence that she had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate her claim.

The RO has obtained the veteran's service medical records, 
the evidence documenting the circumstances surrounding his 
death in February 1983, and the relevant evidence pertaining 
to his exposure to radiation during service.  The Director of 
the CPS prepared a determination regarding service 
connection, based on a medical opinion provided by the staff 
of the Undersecretary for Health, as required by 38 C.F.R. 
§ 3.311.  The appellant presented hearing testimony before 
the undersigned in December 1998, and she has submitted 
numerous statements, medical treatises, and reports in 
support of her claim.  She has not indicated the existence of 
any other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim, that VA has 
fulfilled its obligation to assist her in the development of 
the relevant evidence and that no further development or 
opinion is necessary to evaluate her claim.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death; 
or that there was otherwise a causal relationship between the 
service-connected disability and the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in a radiation-exposed 
veteran in accordance with 38 U.S.C.A. § 1112(c); second, by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) that are service 
connected if sufficient radiation exposure is shown; and 
third, by direct service connection.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

Certain diseases, which do not include prostate cancer, shall 
be service connected if they become manifest in a radiation-
exposed veteran, unless the evidence indicates that the 
disease is due to an intercurrent injury or disease.  
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.307, 3.309(d).  The 
term radiation-exposed veteran is defined as a veteran who 
while on active duty participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  Radiation risk 
activity includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii).  The operational period for Operation 
Teapot extended from February 18, 1955, through June 10, 
1955.  38 C.F.R. § 3.309(d)(3)(v)(K).

If a veteran develops a radiogenic disease, including 
prostate cancer, following his separation from service, and 
the appellant contends that the disease resulted from 
exposure to ionizing radiation during service, an assessment 
will be made as to the size and nature of the radiation dose.  
38 C.F.R. § 3.311(a).  If it is determined that the veteran 
was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
and he subsequently develops a radiogenic disease within the 
applicable presumptive period, the case will be submitted to 
the Undersecretary for Benefits for a determination on 
whether the radiogenic disease resulted from exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311.

The determination as to whether the requirements pertaining 
to service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

Analysis

As an initial matter the Board notes that at the time of the 
veteran's death service connection had been established for 
calcific tendonitis of the left hip, a calcific nodule in the 
right lower lobe, hemorrhoids, a tonsillectomy, tendonitis of 
the right shoulder, diverticulitis, the residuals of a nose 
fracture, and defective hearing.  The evidence does not 
indicate that any of those disorders caused or materially 
contributed to cause the veteran's death.  Although the 
appellant has asserted that the cause of his death was 
related to the injury to the left hip that he incurred in 
service, the medical evidence clearly shows that the 
complaints pertaining to the left hip and leg documented 
shortly before his death were due to metastasis of the 
prostate cancer to the left acetabulum and femur, and not the 
calcific tendonitis for which service connection had been 
granted.  The Board finds, therefore, that the appellant's 
assertions are not substantiated by the evidence and that a 
service-connected disease or injury did not cause or 
materially contribute to cause the veteran's death.

The medical evidence establishes that the veteran died due to 
prostate cancer, which was initially diagnosed in February 
1981.  The service medical records are silent for any 
complaints or clinical findings related to prostate cancer, 
nor does the evidence document the occurrence of a malignant 
tumor within one year of the veteran's separation from 
service.  The appellant has asserted that the abdominal mass 
that was found in service represented the onset of prostate 
cancer, and she submitted a medical treatise that documented 
a case of prostate cancer that was initially diagnosed as the 
result of an abdominal mass.  The medical evidence shows, 
however, that the abdominal mass that was documented during 
service was due to diverticulitis, and no problems with the 
prostate were shown during service or within one year of the 
veteran's separation from service.  The Board finds, 
therefore, that prostate cancer did not have its onset during 
service or within the one-year presumptive period.

The appellant contends that the veteran's death due to 
prostate cancer was caused by his exposure to radiation 
during service.  The Board notes that prostate cancer is not 
one of the diseases to which the presumption of service 
connection applies for veteran's who participated in 
radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  The appellant's entitlement, on this basis, must 
be evaluated within the provisions of 38 C.F.R. § 3.311, 
which includes prostate cancer.

The appellant contends that 38 C.F.R. § 3.311 is 
unconstitutional, in that a finding of service connection is 
dependent upon the level of radiation exposure, whereas 
Vietnam veterans claiming entitlement to service connection 
under the Agent Orange provisions do not have to prove any 
level of contamination.  There is no reason to believe, 
however, that the scientific data supporting the presumption 
of service connection for veterans exposed to Agent Orange 
has any applicability in determining entitlement based on 
exposure to radiation.  Her argument is, therefore, without 
merit.

The appellant also contends that 38 C.F.R. § 3.311 is 
inconsistent with 38 C.F.R. §§ 3.307 and 3.309, which provide 
for a presumption of service connection for radiation-exposed 
veterans who develop certain cancers, other than prostate 
cancer.  Section 3.311 was based on the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984), in which Congress authorized VA 
to develop guidelines for establishing service connection 
based on radiation exposure.  Section 3.309(d), however, is 
based on the provisions of the Radiation-Exposed Veterans 
Compensation Act of 1988, Pub. L. No. 100-321, 102 Stat. 485 
(1988) (codified at 38 U.S.C. 1112(c)), in which Congress 
created a presumption of service connection for radiation-
exposed veterans based on sound scientific studies 
establishing a relationship between the stated diseases and 
any level of radiation exposure.  See Ramey, 9 Vet. App. 
at 44.  Prostate cancer was not included in the 1988 statute.  
While the appellant is dissatisfied with the difference 
between these regulations, they are based on the controlling 
law providing the requirements for entitlement and are 
binding on VA.  The regulations are not shown to be in 
conflict.

The service department has verified that the veteran's 
radiation exposure resulting from his participation in 
Operation Teapot did not exceed 0.3 rem, and that he had 
additional occupational exposure of 0.071 rem.  Although the 
appellant claims that his radiation exposure was far in 
excess of that determined by the service department, her 
assertions and the evidence she has submitted are not 
sufficient to alter the official findings of exposure that 
are of record.

In his May 1955 letter the veteran stated that at one point 
in time the measuring device on the aircraft registered 250 
"units."  The appellant asserts that this is evidence of 
the veteran having been exposed to 250 rads of radiation.  
The veteran also stated in the letter, however, that on 
landing the aircraft had a high reading of 13 units, which 
the DTRA has interpreted as 0.130 rem.  The veteran's 
reference to 250 "units" is, therefore, apparently a 
reference to 250 millirems, or 0.250 rem.  It is not clear 
from the veteran's letter whether the measuring device on the 
aircraft was measuring the level of radiation inside the 
aircraft, which would have been applicable to the 
crewmembers, or the level being measured by sensors on the 
exterior of the plane.  In any event, the veteran 
acknowledged that no more than 13 "units" of exposure were 
shown when the plane landed, which is apparently a reference 
to the readings on the crew's film badges of 130 millirems, 
or 0.130 rem.  The veteran also stated that the measurement 
of 250 "units" was computed on hourly exposure, which "did 
not mean much" because they were only in the radioactive 
cloud for a couple of minutes with each penetration.

The appellant has asserted that the film badges relied upon 
by the service department did not belong to the veteran, or 
that the film badges were incorrect.  She has expressed that 
opinion to the service department agencies responsible for 
maintaining the records of radiation, and those agencies 
found that her assertions were not correct and that the film 
badges they relied on were most definitely those of the 
veteran.  The agencies also found that the methods they used 
for determining the dose estimate were accepted as reasonable 
by the scientific community, and that the estimates were 
correct.  

The appellant's contention that the veteran was exposed to 
250 rads of radiation is not supported by any evidence other 
than her interpretation of his May 1955 letter.  The 
affidavit from the aircraft commander that they entered the 
radioactive cloud 30 to 40 times, to the best of his memory, 
does not establish that the crewmembers were exposed to 
radiation in excess of that recorded by their film badges.  
The service department agencies found that the exposure level 
found for the veteran was consistent with other crewmembers 
and the activities in which he participated.  The service 
department records clearly show that the average exposure for 
Air Force personnel during Operation Teapot was 0.879 rem, 
and that no member of the Air Force received more than 21.8 
rems.  For these reasons the Board finds that the appellant's 
contentions are without merit, and that the veteran was not 
exposed to radiation in excess of that estimated by the 
service department agencies.

The appellant stated that immediately following the nuclear 
detonations, the veteran experienced skin problems, 
nosebleeds, hair loss, and gastrointestinal problems, which 
was evidence of his radiation exposure being far in excess of 
that estimated by the service department.  His service 
medical records indicate, however, that he had skin and 
gastrointestinal problems prior to participating in Operation 
Teapot.  In his May 1955 letter he told the appellant that he 
had suffered a severe sunburn while playing golf, while he 
was waiting for the second detonation to be scheduled, and 
that he was having nose and throat problems due to the dry 
weather.  Although the appellant asserted that the veteran's 
nosebleeds and hair loss were due to radiation exposure, her 
assertions are not probative because she is not competent to 
attribute symptoms to a given cause.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The representative of the Department of Health and Human 
Services relied on the appellant's report of the veteran's 
symptoms in providing his opinion regarding the probable 
level of radiation exposure experienced by the veteran.  To 
the extent his opinion was based on the appellant's reported 
history, which is not supported by the contemporaneous 
records, his opinion is not probative of the veteran's 
radiation exposure.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative of etiology).  Contrary 
to the appellant's contention, the representative did not 
state that the veteran had been exposed to 250 rads of 
radiation; he stated that if the veteran's reported symptoms 
were due to radiation exposure, that exposure was more than 
the 0.130 rem verified by the service department.  Because 
there is no probative evidence showing that the veteran 
experienced those symptoms as the result of radiation 
exposure, his statement is not probative of the veteran being 
exposed to radiation in excess of 0.130 rem.

Mr. Drennen's testimony that film badges used in the Marshall 
Islands in the 1950s and 1960s were off by as much as 
1000 percent due to the doses of alpha, beta, and neutron 
radiation is not probative of the veteran having been exposed 
to higher levels of radiation because the study did not 
pertain to the Operation Teapot monitoring and the veteran 
was exposed to gamma, not alpha, beta, or neutron radiation.  
Although studies may have shown that any amount of radiation 
caused an increased hazard, the studies relied upon by the 
Undersecretary for Health did not indicate that the level to 
which the veteran had been exposed caused his prostate 
cancer.  The Undersecretary reported that it was unlikely 
that the veteran's prostate cancer could be attributed to his 
exposure to ionizing radiation during service.  When asked 
about the probability of the radiation in service having 
caused the veteran's cancer, Mr. Drennen did not state that 
such probability was at least as likely as not, nor is there 
any indication that he, as a nuclear engineer, is qualified 
to give such a medical opinion.  In addition, he did not 
reference any scientific studies showing that exposure to 
cosmic radiation caused an increased risk for prostate 
cancer.

The SAIC representative also determined that the veteran's 
exposure during Operation Teapot was 0.130 rem, with an 
additional 0.004 rem of internal radiation.  The dose 
estimate used by the Undersecretary for Health was 0.3 rem, 
which is higher than the total of the 0.130 rem of external 
radiation, the 0.004 rem of internal radiation, and the 0.071 
rem of other occupational exposure.

The references provided by the DTRA indicate that the methods 
used by that agency to determine radiation exposure for 
participants in atmospheric nuclear testing have been found 
to be reasonable by the National Research Council.  For the 
reasons shown above the Board finds that the appellant's 
assertions to the contrary have not been substantiated, and 
that the veteran's actual exposure to radiation while in 
service was not in excess of that determined by the service 
department.  See Hardin v. West, 11 Vet. App. 74 (1998) (VA 
must consider all of the evidence of record in determining 
the veteran's dose estimate).

Dr. Hetzel has provided the opinion that the veteran's 
prostate cancer was caused by the radiation exposure that he 
experienced during service.  He referred to a study of atomic 
bomb survivors which indicated that those individuals had a 
definite increased risk for leukemia and cancer of the lung, 
breast, stomach, and urinary tract.  There is no indication, 
however, that the amount of radiation to which the veteran 
was exposed is equivalent to that of atomic bomb survivors.  
In rendering his opinion Dr. Hetzel relied upon the 
information provided by the veteran in terms of his 
activities while in service, which was indicative of exposure 
in excess of what he actually experienced, and the physician 
did not consider the actual dose estimates provided by the 
service department.  Dr. Hetzel's opinion, therefore, is of 
limited probative value in determining whether the cause of 
the veteran's death is related to service.  Elkins v. Brown, 
5 Vet. App. at 478.

The appellant has submitted numerous articles and treatises 
pertaining to atmospheric nuclear testing during the 1950s, 
which do not reflect any data specific to the veteran's 
exposure.  She has also submitted a number of treatises 
which, she asserts, show a relationship between radiation 
exposure and prostate cancer.  The articles she provided, 
however, indicate that prostate cancer was induced in mice by 
exposure to 1000 rads of X-rays.  The veteran's exposure to 
radiation during service was to gamma rays, not X-rays, and 
his exposure was much less than 1000 rads.

The study of participants in nuclear tests, published by the 
National Research Council, indicates that there was a 
significantly higher rate of death due to genital cancer, 
primarily due to a higher rate of cancer of the prostate.  
The pages of the report provided by the appellant do not, 
however, reflect the level of exposure experienced by the 
individuals who developed prostate cancer.  The author of the 
report also found that the findings were contrary to other 
studies, which had not shown any relationship between 
radiation exposure and prostate cancer.

One of the studies pertaining to prostate cancer in mice also 
indicated that the medical evidence had not previously shown 
any relationship between prostatic carcinoma and atomic bomb 
survivors, probably because survivors whose radiation 
exposure was high enough to cause prostate cancer had died 
early due to acute radiation injury.  That article indicates 
that in order to show a relationship between radiation 
exposure and the development of prostate cancer, the level of 
exposure must be very high.

Although the results of the study referenced in the June 1985 
newspaper article indicated a higher than normal rate of 
prostate cancer in nuclear test participants, the authors of 
the study also found that the results could be due solely to 
chance, in that similar results were not found in other 
studies.  For these reasons the Board finds that the articles 
and treatises are not probative of a relationship between the 
radiation exposure that the veteran actually experienced and 
the development of prostate cancer.

In rendering the opinion regarding the relationship between 
the radiation exposure and the development of prostate 
cancer, the staff of the Undersecretary for Health considered 
the maximum dose estimate of 0.3 rem, which is in excess of 
the 0.250 rem reflected in the veteran's May 1955 letter.  
The Undersecretary of Health found, based on the dose 
estimates provided by the service department, that an 
etiological relationship between the prostate cancer and 
radiation exposure, in the veteran's case, was not likely.  
Because that opinion was based on the evidence of record, 
including the established levels of exposure, and a review of 
the relevant medical literature, rather than on the veteran's 
or the appellant's reported history, it is highly probative 
that the veteran's prostate cancer is not related to 
radiation exposure in service.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the entire record is more probative than an opinion that is 
based on the veteran's reported history).  In determining 
that service connection was not warranted, the Director of 
the CPS considered the appropriate criteria as shown in 
38 C.F.R. § 3.311(e).  See Stone v. Gober, 14 Vet. App. 116 
(2000).  The appellant's sincere belief in the merits of her 
claim and her hard work in pursuing it over the years is 
recognized.  The Board regrets that a favorable determination 
may not be entered, as the preponderance of the evidence is 
against her claim for service connection for the cause of her 
husbands death.  The veteran's prostate cancer is not related 
to service or his radiation exposure during service.  The 
veteran's death is not due to or the result of a service-
connected disease or injury. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

